         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 1 of 47 Page ID #:1



           1   Marc S. Strecker, Esq. (Cal. Bar No.: 140644)
               marc.strecker@sbcglobal.net
           2   STRECKER LAW OFFICES
               2600 Michelson Drive, Suite 1700
           3   Irvine, California 92612
               Telephone: (949) 852-3600
           4   Facsimile: (949) 861-9696
           5   Attorneys for Plaintiff JOSEPH A.
               BRANDSTETTER
           6

           7

           8                    THE UNITED STATES DISTRICT COURT
           9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
         10

         11                                            CASE NO.
               JOSEPH A. BRANDSTETTER, an
         12    individual,                             COMPLAINT FOR:
                                                       1. INFRINGEMENT OF
         13                   Plaintiff,                  FEDERALLY REGISTERED
                                                          TRADEMARK IN VIOLATION
         14          v.                                   OF THE LANHAM ACT;
                                                       2. FALSE DESIGNATION OF
         15    DISTRIBUTED CREATION,                      ORIGIN AND FALSE
               INC., a Delaware corporation; and          ADVERTISING IN
         16    DOES 1 through 200, inclusive,             VIOLATION OF THE
                                                          LANHAM ACT;
         17                   Defendants.              3. UNFAIR COMPETITION IN
                                                          VIOLATION OF THE
         18                                               LANHAM ACT;
                                                       4. DILUTION IN VIOLATION OF
         19                                               THE LANHAM ACT;
                                                       5. COMMON LAW
         20                                               TRADEMARK
                                                          INFRINGEMENT UNDER
         21                                               CALIFORNIA LAW;
                                                       6. VIOLATION OF CALIFORNIA
         22                                               BUSINESS AND
                                                          PROFESSIONS CODE §§ 14245,
         23                                               14247 and 14250;
                                                       7. VIOLATION OF CALIFORNIA
         24                                               BUSINESS AND
                                                          PROFESSIONS CODE §17200;
         25                                               AND
                                                       8. INTERFERENCE WITH
         26                                               PROSPECTIVE ECONOMIC
                                                          ADVANTAGE UNDER
         27                                               CALIFORNIA LAW;
                                                       9. INFRINGEMENT OF RIGHT
         28                                               OF PUBLICITY UNDER
STRECKER LAW
                                                                                  -1-
   OFFICES
                                                                            COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 2 of 47 Page ID #:2



           1                                                 CALIFORNIA CIVIL CODE
                                                             §3344;
           2                                              10. INFRINGEMENT OF RIGHT
                                                             OF PUBLICITY UNDER
           3                                                 CALIFORNIA CIVIL CODE
                                                             §3344.1; AND
           4                                              11.COMMERCIAL
                                                             MISAPPROPRIATION OF
           5                                                 COMMON LAW RIGHT OF
                                                             PUBLICITY UNDER
           6                                                 CALIFORNIA LAW
           7                                              DEMAND FOR JURY TRIAL
           8
                     Plaintiff JOSEPH A. BRANDSTETTER (“BRANDSTETTER” or
           9
               “Plaintiff”) alleges as follows:
         10
                                                  JURISDICTION
         11
                   1. This is an action for trademark infringement, false designation of origin,
         12
               dilution and unfair competition under the Trademark Act of 1946, as amended
         13
               (The Lanham Act, 15 U.S.C. §1051 et seq.) and related causes of action under
         14
               the laws of the State of California arising from the use by Defendants of the
         15
               name and mark "Rhodes" and confusingly similar variants and imitations
         16
               thereof in violation of Plaintiff's rights in their famous "Rhodes" family of
         17
               registered and common law marks and trade names, as well as infringement of
         18
               Plaintiff’s common law and statutory rights of publicity in the name of Harold
         19
               B. Rhodes, as hereinafter set forth. This Court has jurisdiction over this action
         20
               pursuant to 15 U.S.C. §1121 (actions arising under the Federal Trademark Act),
         21
               28 U.S.C. §1338(a) (acts of Congress relating to trademarks), and 28 U.S.C.
         22
               §1332(a) (diversity of citizenship). The amount in controversy herein exceeds
         23
               $75,000, exclusive of interest and costs. Venue is proper in this District
         24
               pursuant to 28 U.S.C. §1391(b) and (c).
         25
                   2. Plaintiff BRANDSTETTER is and at all times herein mentioned was an
         26
               individual residing in the County of Los Angeles, State of California.
         27
                   3. Defendant DISTRIBUTED CREATION, INC. is and at all times herein
         28
STRECKER LAW
                                                                                            -2-
   OFFICES
                                                                                      COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 3 of 47 Page ID #:3



           1   mentioned was a corporation formed under the laws of Delaware and with its
           2   principal office and place of business in New York, New York. Defendant
           3   DISTRIBUTED CREATION, INC. does business in California and in this
           4   District and has sufficient contacts with the State of California to justify this
           5   Court’s exercise of jurisdiction over Defendant DISTRIBUTED CREATION,
           6   INC. The tortious conduct of Defendant DISTRIBUTED CREATION, INC.
           7   which is alleged herein includes intentional actions that were either taken by
           8   Defendant DISTRIBUTED CREATION, INC. in the State of California or were
           9   purposely directed at California residents.
         10        4. Plaintiff is ignorant of the true names and capacities, whether individual,
         11    corporate or otherwise, of Defendants designated as DOES 1 through 200,
         12    inclusive, because discovery from the named Defendants is required in order to
         13    discern the identities of the DOE Defendants, who acted as employees, officers
         14    or agents of the named Defendant in committing the wrongful acts alleged
         15    herein, or who acted as distributors for Defendant DISTRIBUTED CREATION,
         16    INC. and distributed products which infringed the trademarks of Plaintiff. Their
         17    identities cannot be determined until such discovery is completed. Each DOE
         18    Defendant was in some way responsible for, participated in, or contributed to
         19    the matters and things complained of herein, and is legally responsible for the
         20    damages complained of herein.
         21        5. Plaintiff is informed and believes and based thereon alleges that at all
         22    times herein mentioned, each of the Defendants sued herein ratified, acquiesced
         23    in, consented to and approved each and all of the acts of each of the other
         24    Defendants and, therefore, said acts are imputable to each of them.
         25                                         CLAIM 1
         26     (Against All Defendants for Infringement of Federally Registered Trademark)
         27        6. Plaintiff incorporates herein by this reference each of the allegations
         28    contained in paragraphs 1 through 5 hereinabove as though fully restated at this
STRECKER LAW
                                                                                             -3-
   OFFICES
                                                                                       COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 4 of 47 Page ID #:4



           1   point.
           2       7. This Claim arises under §32 of The Lanham Act (15 U.S.C. §1114).
           3       8. Plaintiff is the owner of the trademark “Rhodes” (the “Rhodes mark”).
           4   The Rhodes mark has been registered with the United States Patent and
           5   Trademark Office (“USPTO”), Trademark Registration Nos. 2,233,425 (for
           6   musical instruments), 2,236,471 (for electronic pianos) and 3,010,911 (for
           7   computer software, namely, software for processing digital music files, sound
           8   cards in the nature of pre-recorded computer software for generating sounds,
           9   and computer software for generating sounds). An Affidavit pursuant to
         10    Sections 8 and 15 has been filed with the USPTO, rendering the Rhodes mark
         11    incontestable. The Rhodes mark is also registered in over 35 foreign countries,
         12    in all of which Plaintiff is the owner. All of the above registrations are valid and
         13    subsisting and remain in full force and effect as evidence of the validity thereof
         14    and of Plaintiff’s exclusive right to own and use the marks at issue in connection
         15    with the goods and services specified in the registrations. The registration of the
         16    Rhodes mark operates as constructive notice, to Defendants herein and to
         17    anyone else, of Plaintiff’s claim of ownership of the Rhodes mark.
         18        9. The Rhodes mark has been continuously used in commerce by Plaintiff
         19    or Plaintiff’s predecessors in interest or Plaintiff’s licensees, or the licensees of
         20    Plaintiff’s predecessors in interest, at all times since the early 1960s to identify
         21    musical instruments, including without limitation the Rhodes piano. Products
         22    bearing the Rhodes mark have been extensively advertised and sold throughout
         23    the United States, including California, and the world. Since long prior to the
         24    acts complained of herein, members of the musical instruments industry, as well
         25    as consumers throughout the world, have recognized the name and mark
         26    "Rhodes" as a trade name and trademark exclusively identifying products of the
         27    highest quality originating exclusively from Plaintiff or Plaintiff’s predecessors
         28    in interest or Plaintiff’s licensees, or the licensees of Plaintiff’s predecessors in
STRECKER LAW
                                                                                              -4-
   OFFICES
                                                                                        COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 5 of 47 Page ID #:5



           1   interest. By virtue of advertising and sales, together with consumer acceptance
           2   and recognition, Plaintiff’s mark identifies Plaintiff’s and Plaintiff’s licensees’
           3   products only, and distinguishes them from products manufactured and sold by
           4   others. Plaintiff’s trademark has thus become a valuable asset symbolizing
           5   Plaintiff and his licensees, their quality musical products, and their goodwill.
           6   The Rhodes mark has become famous and distinctive, and signifies the premier
           7   electric or electronic keyboard musical instrument.
           8       10. Moreover, as a result of the above, members of the musical instruments
           9   industry and members of the consuming public have come to recognize any
         10    trademark or service mark including the term “Rhodes” or its phonetic
         11    equivalents or any other similar variant when used for a musical instrument or
         12    software for generating music as a name extension of Plaintiff’s world famous
         13    Rhodes mark designating goods of the highest quality originating exclusively
         14    from Plaintiff or Plaintiff’s predecessors in interest or Plaintiff’s licensees, or
         15    the licensees of Plaintiff’s predecessors in interest.
         16        11. Plaintiff is informed and believes and on that basis alleges that
         17    Defendants, and each of them, have, without the consent of Plaintiff, used the
         18    Rhodes mark and confusingly similar variants and imitations thereof on
         19    products produced, advertised, marketed and sold by said Defendants in
         20    California and elsewhere in the United States and around the world. This use
         21    includes, without limitation, the following:
         22        12. Plaintiff is informed and believes and on that basis alleges that
         23    Defendants, and each of them, have, without permission, produced, marketed,
         24    advertised, promoted and sold within this District and in other locations, states
         25    and countries and continue without permission to produce, market, advertise,
         26    promote and sell within this District and in other locations, states and countries,
         27    directly and/or indirectly, products that purport to digitally generate the sound of
         28    a Rhodes electric piano, and such products and the marketing materials and
STRECKER LAW
                                                                                              -5-
   OFFICES
                                                                                        COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 6 of 47 Page ID #:6



           1   websites promoting such products have displayed and do display the Rhodes
           2   mark and other confusingly similar variants and uses and imitations of the mark
           3   on various products. Examples of these infringements are attached hereto as
           4   Exhibit “1.” Plaintiff is informed and believes and based thereon allege that
           5   Defendants, and each of them, have sold and are currently selling and/or
           6   licensing without permission downloads and subscriptions for downloads and
           7   usage of sound files, sound loops, virtual instruments, pre-recorded computer
           8   software for generating sounds, and computer software for generating sounds
           9   and other products that infringe on Plaintiff’s trademarks by using the mark
         10    “Rhodes” or variants thereof, in the products, in the on screen displays and in
         11    the marketing and advertising for the products. For example, Defendants, and
         12    each of them, advertise, promote, market and sell without permission thousands
         13    of downloadable software products, loops, sounds and samples, all of which are
         14    advertised, marketed and sold using the Rhodes mark. This is organized through
         15    a search bar pointing to Rhodes and identifying commercial products for sale or
         16    license by Defendants. The result is customer confusion and misappropriation
         17    of Plaintiff’s trademark.
         18        13. Furthermore, Defendants and each of them have failed to designate and
         19    continue to fail to designate Rhodes as a registered trademark with a registered
         20    trademark symbol, thereby diluting and degrading the mark. Defendants also
         21    have failed to and continue to fail to disclose that Rhodes is a legally registered
         22    mark or to identify Plaintiff as the owner of the Rhodes mark, causing further
         23    customer confusion and damage to Plaintiff. Furthermore, Plaintiff is informed
         24    and believes and on that basis alleges that Defendants, and each of them, have
         25    used, and continue to use the Rhodes mark in their website, advertising,
         26    publications, manuals, brochures and software. These uses of the Rhodes mark
         27    and confusingly similar variants and imitations thereof began after the adoption
         28    and use of the Rhodes mark by Plaintiff or Plaintiff’s predecessors in interest or
STRECKER LAW
                                                                                            -6-
   OFFICES
                                                                                      COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 7 of 47 Page ID #:7



           1   Plaintiff’s licensees, or the licensees of Plaintiff’s predecessors in interest.
           2   These uses of the Rhodes mark and confusingly similar variants and imitations
           3   thereof are likely to cause confusion or mistake and to deceive members of the
           4   public as to the source of origin of the products produced and sold by
           5   Defendants. Plaintiff first discovered the infringements in 2018.
           6       14. The foregoing actions by Defendants, and each of them, constitute
           7   trademark infringement pursuant to California law and United States federal law
           8   as well as the laws of other states, countries and jurisdictions.
           9       15. The use of the Rhodes mark by Defendants, and each of them, does not
         10    qualify as descriptive fair use or nominative fair use. The Rhodes mark has no
         11    descriptive meaning in addition to its meaning as a trademark. The use of it by
         12    Defendants therefore does not satisfy the requirements for descriptive fair use.
         13    Nor is the use of the Rhodes mark by Defendants protected as nominative fair
         14    use, because the product or service in question is readily identifiable without use
         15    of the trademark, and because Defendants are not using only so much of the
         16    mark as is reasonably necessary to identify the product or service and because
         17    use of the mark suggests sponsorship or endorsement by the trademark owner.
         18        16. Plaintiff is informed and believes and based thereon alleges that
         19    Defendants, and each of them, committed the foregoing acts with full
         20    knowledge of Plaintiff's rights to the "Rhodes" name and mark and with the
         21    intention of exploiting the goodwill built up by Plaintiff and Plaintiff’s
         22    predecessors in interest therein.
         23        17. Plaintiff is informed and believes and on that basis alleges that
         24    Plaintiff's licensees’ and Defendants’ products are similar and move through
         25    similar channels of trade to similar classes of consumers and Plaintiff’s
         26    licensees and Defendants are in competition with respect to those products.
         27        18. The names and marks used by Defendants are either identical or so
         28    similar to Plaintiff's name and mark as to be likely to cause confusion, mistake
STRECKER LAW
                                                                                              -7-
   OFFICES
                                                                                        COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 8 of 47 Page ID #:8



           1   or deception as to the source or origin of Defendants' products in that members
           2   of the general public, musicians and others in the music industry are likely to
           3   believe that Defendants' products are provided by, or sponsored by, or approved
           4   by, or licensed by, or affiliated with or in some other way legitimately
           5   connected with Plaintiff or Plaintiff’s licensees, all to Plaintiff's irreparable
           6   harm. Moreover, Plaintiff is informed and believes and on that basis alleges that
           7   actual confusion has occurred among members of the class of consumers that
           8   purchase Plaintiff’s licensees’ products, resulting in irreparable harm to
           9   Plaintiff. Plaintiff is informed and believes and on that basis alleges that
         10    members of the general public, musicians and others in the music industry are
         11    likely to purchase, and have purchased, the goods produced, distributed and/or
         12    sold by Defendants, and each of them, because of the confusion, mistake or
         13    deception as alleged hereinabove, thereby resulting in a loss of sales and profits
         14    to Plaintiff. Plaintiff has no control over the quality of the goods sold by the
         15    Defendants, and because of the confusion as to the source engendered by the
         16    Defendants, Plaintiff’s valuable goodwill in respect to his aforesaid trademark is
         17    at the mercy of Defendants. The use by Defendants, and each of them, of the
         18    Rhodes mark and confusingly similar variants and imitations of the Rhodes
         19    mark has resulted in the dilution of the exclusive rights which Plaintiff and
         20    Plaintiff’s licensees formerly enjoyed in connection with said trademarks, to the
         21    great detriment of Plaintiff. Defendants, and each of them, are direct
         22    competitors of Plaintiff through Plaintiff’s licensees. By their unauthorized and
         23    infringing use of the Rhodes mark and confusingly similar variants and
         24    imitations thereof, Defendants, and each of them, have been unjustly enriched.
         25        19. Plaintiff is informed and believes and on that basis alleges that as a
         26    direct and proximate result of Defendants’ wrongful production, use, display,
         27    marketing, promotion, advertising and sale of products bearing the Rhodes mark
         28    and marks that are confusingly similar to the Rhodes mark and substantially
STRECKER LAW
                                                                                              -8-
   OFFICES
                                                                                        COMPLAINT
         Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 9 of 47 Page ID #:9



           1   indistinguishable from the Rhodes mark, Defendants have derived profits in the
           2   millions of dollars. Plaintiff is entitled to recover up to three times these profits,
           3   pursuant to 15 U.S.C. §1117(a) and (b), and other applicable law.
           4       20. Plaintiff is informed and believes and on that basis alleges that as a
           5   direct and proximate result of Defendants’ infringement of the Rhodes marks,
           6   Plaintiff has sustained damages in an amount which cannot presently be
           7   precisely ascertained, but that is believed to be in the millions of dollars and is
           8   in any event above the minimum jurisdictional limit of this Court. Plaintiff is
           9   entitled to recover up to three times these damages, pursuant to 15 U.S.C.
         10    §1117(a) and (b), and other applicable law.
         11        21. Plaintiff is informed and believes and on that basis alleges that
         12    Defendants, by their above enumerated acts, have willfully and knowingly
         13    violated and infringed and threaten to further infringe the rights of Plaintiff in
         14    the federally registered mark "Rhodes," in violation of §32 of the Lanham Act
         15    (15 U.S.C. §1114) with the intention of deceiving and misleading those in the
         16    music business and the public at large, and of wrongfully trading on the
         17    goodwill and reputation of Plaintiff. The actions of Defendants, and each of
         18    them, as alleged herein, have been willful, intentional, deliberate, malicious,
         19    fraudulent and designed specifically to trade upon the goodwill associated with
         20    Plaintiff’s trademark. Plaintiff’s goodwill in this trademark is of enormous
         21    value, and Plaintiff will suffer irreparable harm if Defendants’ infringement is
         22    allowed to continue, to the detriment of Plaintiff’s trade reputation and
         23    goodwill.
         24        22. Plaintiff is informed and believes and on that basis alleges that, by their
         25    tortious acts, Defendants have caused, and unless restrained by the Court, will
         26    continue to cause serious and irreparable injury and damage to Plaintiff and to
         27    the goodwill associated with Plaintiff's registered mark.
         28        23. Defendants’ wrongful conduct as herein alleged was done intentionally
STRECKER LAW
                                                                                              -9-
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 10 of 47 Page ID #:10



           1   and was malicious, oppressive and fraudulent in nature. Said Defendants
           2   engaged in the above-described wrongful conduct with the intent to cause injury
           3   to Plaintiff, and with a conscious disregard of the rights of Plaintiff, subjecting
           4   Plaintiff to cruel and unjust hardship, all with the intention of depriving Plaintiff
           5   of property and legal rights, and with the intention of causing Plaintiff injury,
           6   such as to constitute malice, oppression and fraud. Said Defendants acted with
           7   an evil and fraudulent motive and with the intent to vex, injure or annoy
           8   Plaintiff. The actions of said Defendants were reprehensible, despicable,
           9   fraudulent and in blatant violation of law. Said Defendants furthermore acted
         10    with extreme indifference to Plaintiff’s rights. Plaintiff is therefore entitled to
         11    recover punitive and exemplary damages from said Defendants, and each of
         12    them. Plaintiff has no adequate remedy at law.
         13                                         CLAIM 2
         14    (Against All Defendants for False Designation of Origin and False Advertising
         15                         Under Section 43(a) of the Lanham Act)
         16        24. Plaintiff incorporates herein by this reference each of the allegations
         17    contained in paragraphs 1 through 23 hereinabove as though fully restated at this
         18    point.
         19        25. This Claim arises under §43(a) of The Lanham Act (15 U.S.C.
         20    §1125(a)).
         21        26. The use and threatened use of the name and mark "Rhodes" and
         22    confusingly similar variations and imitations thereof by Defendants, as alleged
         23    hereinabove, is a false designation of origin as to goods made available by
         24    Defendants and a false and misleading representation in violation of §43(a) of
         25    The Lanham Act (15 U.S.C. §1125(a)).
         26        27. Defendants, and each of them, in connection with goods and services,
         27    have used in interstate commerce a word, term, name, symbol or device, or a
         28    combination thereof, or a false designation of origin, false or misleading
STRECKER LAW
                                                                                            - 10 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 11 of 47 Page ID #:11



           1   description of fact, or false or misleading representation of fact, which, in
           2   commercial advertising or promotion, misrepresents the nature, characteristics,
           3   or qualities of Defendants’ goods, services or commercial activities. This use is
           4   likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
           5   connection, or association of Defendants with Plaintiff, or as to the origin,
           6   sponsorship, or approval of Defendants’ goods, services, or commercial
           7   activities by Plaintiff. This use by Defendants, and each of them, has a tendency
           8   to deceive a substantial portion of the intended audience. Furthermore, this use
           9   by Defendants, and each of them, has resulted and continues to result in actual
         10    deception of a substantial portion of the intended audience, including without
         11    limitation customers and prospective customers of Plaintiff. Said deception is
         12    material in that it influences purchasing decisions. This use by Defendants, and
         13    each of them, is likely to cause, and has caused Plaintiff to incur damage in an
         14    amount which cannot presently be precisely ascertained, but that is believed to
         15    be in the millions of dollars and is in any event above the minimum
         16    jurisdictional limit of this Court.
         17        28. Plaintiff has no control over the nature and quality of the products
         18    produced, distributed and/or sold by Defendants, and each of them. Any failure,
         19    neglect or default by Defendants in providing such products will reflect
         20    adversely on Plaintiff as the believed source of origin thereof, hampering efforts
         21    by Plaintiff to continue to protect the outstanding reputation of high quality
         22    products originating from Plaintiff or Plaintiff’s predecessors in interest or
         23    Plaintiff’s licensees, or the licensees of Plaintiff’s predecessors in interest, and
         24    resulting in loss of sales and profits, all to the irreparable harm of Plaintiff.
         25        29. Plaintiff is informed and believes and on that basis alleges that
         26    Defendants, by their above enumerated acts, have willfully and knowingly
         27    violated and infringed and threaten to further infringe the rights of Plaintiff in
         28    the federally registered mark "Rhodes," in violation of §43(a) of the Lanham
STRECKER LAW
                                                                                              - 11 -
   OFFICES
                                                                                         COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 12 of 47 Page ID #:12



           1   Act (15 U.S.C. §1125(a)) with the intention of deceiving and misleading those
           2   in the music business and the public at large, and of wrongfully trading on the
           3   goodwill and reputation of Plaintiff. The actions of Defendants, and each of
           4   them, as alleged herein, have been willful, intentional, deliberate, malicious,
           5   fraudulent and designed specifically to trade upon the goodwill associated with
           6   Plaintiff’s trademark. Plaintiff’s goodwill in this trademark is of enormous
           7   value, and Plaintiff will suffer irreparable harm if Defendants’ infringement is
           8   allowed to continue, to the detriment of Plaintiff’s trade reputation and
           9   goodwill.
         10        30. Plaintiff is informed and believes and on that basis alleges that, by their
         11    tortious acts, Defendants have caused, and unless restrained by the Court, will
         12    continue to cause serious and irreparable injury and damage to Plaintiff and to
         13    the goodwill associated with Plaintiff's registered marks.
         14        31. Plaintiff is informed and believes and on that basis alleges that as a
         15    direct and proximate result of Defendants’ actions alleged hereinabove,
         16    Defendants have derived profits in the millions of dollars. Plaintiff is entitled to
         17    recover up to three times these profits, pursuant to 15 U.S.C. §1125(a), 15
         18    U.S.C. §1117(a) and (b), and other applicable law.
         19        32. Plaintiff is informed and believes and on that basis alleges that as a
         20    direct and proximate result of Defendants’ actions alleged hereinabove, Plaintiff
         21    has sustained damages in an amount which cannot presently be precisely
         22    ascertained, but that is believed to be in the millions of dollars and is in any
         23    event above the minimum jurisdictional limit of this Court. Plaintiff is entitled
         24    to recover up to three times these damages, pursuant to 15 U.S.C. §1125(a), 15
         25    U.S.C. §1117(a) and (b), and other applicable law.
         26        33. Defendants’ wrongful conduct as herein alleged was done intentionally
         27    and was malicious, oppressive and fraudulent in nature. Said Defendants
         28    engaged in the above-described wrongful conduct with the intent to cause injury
STRECKER LAW
                                                                                            - 12 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 13 of 47 Page ID #:13



           1   to Plaintiff, and with a conscious disregard of the rights of Plaintiff, subjecting
           2   Plaintiff to cruel and unjust hardship, all with the intention of depriving Plaintiff
           3   of property and legal rights, and with the intention of causing Plaintiff injury,
           4   such as to constitute malice, oppression and fraud. Said Defendants acted with
           5   an evil and fraudulent motive and with the intent to vex, injure or annoy
           6   Plaintiff. The actions of said Defendants were reprehensible, despicable,
           7   fraudulent and in blatant violation of law. Said Defendants furthermore acted
           8   with extreme indifference to Plaintiff’s rights. Plaintiff is therefore entitled to
           9   recover punitive and exemplary damages from said Defendants, and each of
         10    them. Plaintiff has no adequate remedy at law.
         11                                         CLAIM 3
         12             (Against All Defendants for Unfair Competition in violation of
         13                              Section 43 of the Lanham Act)
         14        34. Plaintiff incorporates herein by this reference each of the allegations
         15    contained in paragraphs 1 through 33 hereinabove as though fully restated at this
         16    point.
         17        35. This Claim arises under §43 of The Lanham Act (15 U.S.C. §1125).
         18        36. In the alternative, Plaintiff is informed and believes and based thereon
         19    alleges that the public associates the term ‘Rhodes” with musical instruments
         20    and related musical hardware or software products produced or licensed by
         21    Plaintiff and Plaintiff’s predecessors in interest, and the current use of that term
         22    and/or confusingly similar terms by Defendants, and each of them, is likely to
         23    cause, and does cause, the public to believe that Plaintiff or Plaintiff’s licensees
         24    are the source of Defendants’ products, or that Plaintiff or Plaintiff’s licensees
         25    have somehow endorsed or sponsored Defendants’ products. Consequently,
         26    Defendants, and each of them, have violated Section 43 of the Lanham Act by
         27    committing the unfair competition of “passing off” their products as genuine,
         28    when in fact they are unauthorized imitations.
STRECKER LAW
                                                                                            - 13 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 14 of 47 Page ID #:14



           1       37. Plaintiff is informed and believes and on that basis alleges that, by their
           2   tortious acts, Defendants have caused, and unless restrained by the Court, will
           3   continue to cause serious and irreparable injury and damage to Plaintiff and to
           4   the goodwill associated with Plaintiff's registered marks.
           5       38. Plaintiff is informed and believes and on that basis alleges that as a
           6   direct and proximate result of Defendants’ actions alleged hereinabove,
           7   Defendants have derived profits in the millions of dollars. Plaintiff is entitled to
           8   recover up to three times these profits, pursuant to 15 U.S.C. §1125(a), 15
           9   U.S.C. §1117(a) and (b), and other applicable law.
         10        39. Plaintiff is informed and believes and on that basis alleges that as a
         11    direct and proximate result of Defendants’ actions alleged hereinabove, Plaintiff
         12    has sustained damages in an amount which cannot presently be precisely
         13    ascertained, but that is believed to be in the millions of dollars and is in any
         14    event above the minimum jurisdictional limit of this Court. Plaintiff is entitled
         15    to recover up to three times these damages, pursuant to 15 U.S.C. §1125(a), 15
         16    U.S.C. §1117(a) and (b), and other applicable law.
         17        40. Defendants’ wrongful conduct as herein alleged was done intentionally
         18    and was malicious, oppressive and fraudulent in nature. Said Defendants
         19    engaged in the above-described wrongful conduct with the intent to cause injury
         20    to Plaintiff, and with a conscious disregard of the rights of Plaintiff, subjecting
         21    Plaintiff to cruel and unjust hardship, all with the intention of depriving Plaintiff
         22    of property and legal rights, and with the intention of causing Plaintiff injury,
         23    such as to constitute malice, oppression and fraud. Said Defendants acted with
         24    an evil and fraudulent motive and with the intent to vex, injure or annoy
         25    Plaintiff. The actions of said Defendants were reprehensible, despicable,
         26    fraudulent and in blatant violation of law. Said Defendants furthermore acted
         27    with extreme indifference to Plaintiff’s rights. Plaintiff is therefore entitled to
         28    recover punitive and exemplary damages from said Defendants, and each of
STRECKER LAW
                                                                                            - 14 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 15 of 47 Page ID #:15



           1   them. Plaintiff has no adequate remedy at law.
           2                                       CLAIM 4
           3                  (Against all Defendants for Dilution in violation of
           4                             Section 43 of the Lanham Act)
           5       41. Plaintiff incorporates herein by this reference each of the allegations
           6   contained in paragraphs 1 through 33 hereinabove as though fully restated at this
           7   point.
           8       42. This Claim arises under §43(c), et seq. of The Lanham Act (15 U.S.C.
           9   §1125(c)).
         10        43. The Rhodes mark, owned by Plaintiff, is famous and distinctive.
         11        44. Defendants, and each of them, are making commercial use in interstate
         12    commerce of marks or trade names identical to or confusing similar to the
         13    Rhodes mark.
         14        45. Defendants’ use began after the Rhodes mark became famous.
         15        46. Defendants’ use is likely to cause, and does cause actual dilution by
         16    blurring or tarnishment of the Rhodes mark, lessening the capacity of the
         17    Rhodes mark to identify and distinguish goods or services.
         18        47. Plaintiff is informed and believes and on that basis alleges that, by their
         19    tortious acts, Defendants have caused, and unless restrained by the Court, will
         20    continue to cause serious and irreparable injury and damage to Plaintiff and to
         21    the goodwill associated with Plaintiff's registered mark.
         22        48. Plaintiff is informed and believes and on that basis alleges that as a
         23    direct and proximate result of Defendants’ actions alleged hereinabove,
         24    Defendants have derived profits in the millions of dollars. Plaintiff is entitled to
         25    recover up to three times these profits, pursuant to 15 U.S.C. §1125(a), 15
         26    U.S.C. §1117(a) and (b), and other applicable law.
         27        49. Plaintiff is informed and believes and on that basis alleges that as a
         28    direct and proximate result of Defendants’ actions alleged hereinabove, Plaintiff
STRECKER LAW
                                                                                           - 15 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 16 of 47 Page ID #:16



           1   has sustained damages in an amount which cannot presently be precisely
           2   ascertained, but that is believed to be in the millions of dollars and is in any
           3   event above the minimum jurisdictional limit of this Court. Plaintiff is entitled
           4   to recover up to three times these damages, pursuant to 15 U.S.C. §1125(a), 15
           5   U.S.C. §1117(a) and (b), and other applicable law.
           6        50. Defendants’ actions in diluting the Rhodes mark have been willful.
           7   Defendants willfully intended to trade on the recognition of the Rhodes mark.
           8   Defendants’ wrongful conduct as herein alleged was done intentionally and was
           9   malicious, oppressive and fraudulent in nature. Said Defendants engaged in the
         10    above-described wrongful conduct with the intent to cause injury to Plaintiff,
         11    and with a conscious disregard of the rights of Plaintiff, subjecting Plaintiff to
         12    cruel and unjust hardship, all with the intention of depriving Plaintiff of property
         13    and legal rights, and with the intention of causing Plaintiff injury, such as to
         14    constitute malice, oppression and fraud. Said Defendants acted with an evil and
         15    fraudulent motive and with the intent to vex, injure or annoy Plaintiff. The
         16    actions of said Defendants were reprehensible, despicable, fraudulent and in
         17    blatant violation of law. Said Defendants furthermore acted with extreme
         18    indifference to Plaintiff’s rights. Plaintiff is therefore entitled to recover
         19    punitive and exemplary damages from said Defendants, and each of them.
         20    Plaintiff has no adequate remedy at law.
         21                                         CLAIM 5
         22       (Against all Defendants for Common Law Trademark Infringement Under
         23                                      California Law)
         24         51. Plaintiff incorporates herein by this reference each of the allegations
         25    contained in paragraphs 1 through 33 and 42 through 50 hereinabove as though
         26    fully restated at this point.
         27         52. This Claim arises under the common law of trademarks of the State of
         28    California.
STRECKER LAW
                                                                                             - 16 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 17 of 47 Page ID #:17



           1       53. This Court has jurisdiction over this action under 28 U.S.C. 1332, as
           2   there is diversity of citizenship between the parties, and the amount in
           3   controversy exceeds the sum of $75,000, exclusive of interest and costs. This
           4   Court also has supplemental jurisdiction over this Claim pursuant to 28 U.S.C.
           5   1367 because the claims arising under federal law and state law are factually
           6   interdependent and transactionally related. Venue is proper in this District
           7   under 28 U.S.C. 1391.
           8       54. In addition to the federal registrations owned by Plaintiff as set forth
           9   hereinabove, Plaintiff has common law rights in the Rhodes mark, in that
         10    Plaintiff owns and uses the Rhodes mark and has licensed the Rhodes mark to
         11    others to use, and those licensees use the Rhodes mark in the production,
         12    marketing and sale of musical instruments and sample software products.
         13    Plaintiff owns and enjoys common law rights in California and throughout the
         14    United States and many other countries in the Rhodes mark, which rights are
         15    superior to any rights which Defendants may claim in and to said trademark in
         16    any form or style.
         17        55. Defendants’ use of the trademark “Rhodes” and confusingly similar
         18    variants and imitations thereof, as alleged hereinabove, constitute an
         19    infringement of Plaintiff's common law trade name and trademark rights in the
         20    name and mark "Rhodes." Such infringement has caused and unless enjoined
         21    will continue to cause Plaintiff irreparable harm unless enjoined by this Court.
         22        56. Defendants’ wrongful conduct as herein alleged was done intentionally
         23    and was malicious, oppressive and fraudulent in nature. Said Defendants
         24    engaged in the above-described wrongful conduct with the intent to cause injury
         25    to Plaintiff, and with a conscious disregard of the rights of Plaintiff, subjecting
         26    Plaintiff to cruel and unjust hardship, all with the intention of depriving Plaintiff
         27    of property and legal rights, and with the intention of causing Plaintiff injury,
         28    such as to constitute malice, oppression and fraud. Said Defendants acted with
STRECKER LAW
                                                                                             - 17 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 18 of 47 Page ID #:18



           1   an evil and fraudulent motive and with the intent to vex, injure or annoy
           2   Plaintiff. The actions of said Defendants were reprehensible, despicable,
           3   fraudulent and in blatant violation of law. Said Defendants furthermore acted
           4   with extreme indifference to Plaintiff’s rights. Plaintiff is therefore entitled to
           5   recover punitive and exemplary damages from said Defendants, and each of
           6   them. Plaintiff has no adequate remedy at law.
           7                                        CLAIM 6
           8                        (Against all Defendants for Violation of
           9       California Business and Professions Code §14245, §14247 and §14250)
         10        57. Plaintiff incorporates herein by this reference each of the allegations
         11    contained in paragraphs 1 through 33, 42 through 50 and 52 through 56
         12    hereinabove as though fully restated at this point.
         13        58. This Claim arises under the law of the State of California, particularly
         14    California Business and Professions Code §14245, §14247 and §14250.
         15        59. This Court has jurisdiction over this action under 28 U.S.C. 1332, as
         16    there is diversity of citizenship between the parties, and the amount in
         17    controversy exceeds the sum of $75,000, exclusive of interest and costs. This
         18    Court also has supplemental jurisdiction over this Claim pursuant to 28 U.S.C.
         19    1367 because the claims arising under federal law and state law are factually
         20    interdependent and transactionally related. Venue is proper in this District
         21    under 28 U.S.C. 1391.
         22        60. The Rhodes mark is famous and distinctive.
         23        61. Defendants, and each of them, have made commercial use of the Rhodes
         24    mark after it became famous. Defendants, and each of them, without consent of
         25    Plaintiff, have used reproductions, counterfeits, copies and/or colorable
         26    imitations of the Rhodes mark in connection with the sale, distribution, offering
         27    for sale, and/or advertising of goods and/or services on or in connection with
         28    which the use by Defendants is likely to cause confusion or mistake, or to
STRECKER LAW
                                                                                            - 18 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 19 of 47 Page ID #:19



           1   deceive as to the source or origin of such goods and services.
           2       62. Plaintiff is informed and believes and on that basis alleges that
           3   Defendants, and each of them, have reproduced, counterfeited, copied, or
           4   colorably imitated the Rhodes mark and applied the reproduction, counterfeit,
           5   copy, or colorable imitation to labels, signs, prints, packages, wrappers,
           6   receptacles, or advertisements intended to be used upon or in connection with
           7   the sale or other distribution in California of goods or services. Defendants, and
           8   each of them, have committed these acts with the intent to cause confusion or
           9   mistake, or to deceive purchasers and prospective purchasers.
         10        63. Defendants, and each of them, have knowingly facilitated, enabled, or
         11    otherwise assisted persons to manufacture, use, distribute, display, or sell goods
         12    or services bearing reproductions, counterfeits, copies, or colorable imitations
         13    of the Rhodes mark, without the consent of Plaintiff.
         14        64. Defendants’ use is likely to cause dilution of the mark. Furthermore,
         15    Plaintiff is informed and believes and on that basis alleges that Defendants, and
         16    each of them, willfully intended to cause dilution of the Rhodes mark.
         17        65. Plaintiff is informed and believes and on that basis alleges that as a
         18    direct and proximate result of Defendants’ actions alleged hereinabove,
         19    Defendants have derived profits in the millions of dollars. Plaintiff is entitled to
         20    recover up to three times these profits, pursuant to California Business and
         21    Professions Code §14245, §14247 and §14250.
         22        66. Plaintiff is informed and believes and on that basis alleges that as a
         23    direct and proximate result of Defendants’ actions alleged hereinabove, Plaintiff
         24    has sustained damages in an amount which cannot presently be precisely
         25    ascertained, but that is believed to be in the millions of dollars and is in any
         26    event above the minimum jurisdictional limit of this Court. Plaintiff is entitled
         27    to recover up to three times these damages, pursuant to California Business and
         28    Professions Code §14245, §14247 and §14250, and other applicable law.
STRECKER LAW
                                                                                            - 19 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 20 of 47 Page ID #:20



           1       67. Plaintiff has no adequate remedy at law.
           2                                        CLAIM 7
           3                        (Against all Defendants for violation of
           4              California Business and Professions Code §17200, et seq.)
           5       68. Plaintiff incorporates herein by this reference each of the allegations
           6   contained in paragraphs 1 through 33, 42 through 50, 52 through 56 and 58
           7   through 67 hereinabove as though fully restated at this point.
           8       69. This Court has jurisdiction over this action under 28 U.S.C. 1332, as
           9   there is diversity of citizenship between the parties, and the amount in
         10    controversy exceeds the sum of $75,000, exclusive of interest and costs. This
         11    Court also has supplemental jurisdiction over this Claim pursuant to 28 U.S.C.
         12    1367 because the claims arising under federal law and state law are factually
         13    interdependent and transactionally related. Venue is proper in this District
         14    under 28 U.S.C. 1391.
         15        70. The actions of Defendants, and each of them, alleged hereinabove,
         16    constitute unfair and unlawful competition and conduct in violation of
         17    California Business and Professions Code §17200, et seq.
         18        71. Said unfair and unlawful competition and conduct threatens to and will
         19    cause great and irreparable injury to Plaintiff. These injuries cannot be
         20    adequately compensated by money damages.
         21        72. The exact amount of damages that have been and will be sustained by
         22    Plaintiff as a result thereof cannot readily be ascertained or calculated. Plaintiff
         23    has no adequate remedy at law for such acts and threatened acts. Accordingly,
         24    Plaintiff is entitled to permanent injunctive relief as prayed for herein. In
         25    addition, Plaintiff is entitled to disgorgement by Defendants of all wrongfully
         26    obtained money, property and profits acquired by Defendants, as well as
         27    restitution to Plaintiff of all money and property in which Plaintiff has an
         28    ownership interest of which Defendants deprived them.
STRECKER LAW
                                                                                            - 20 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 21 of 47 Page ID #:21



           1       73. Plaintiff has retained attorneys duly licensed to practice law in this
           2   Court to pursue this action. Plaintiff is also entitled to recover Plaintiff’s
           3   attorneys’ fees incurred in pursuing this action.
           4                                        CLAIM 8
           5         (Against all Defendants for Intentional Interference With Prospective
           6                      Economic Advantage Under California Law)
           7       74. Plaintiff incorporates herein by this reference each of the allegations
           8   contained in paragraphs 1 through 33, 42 through 50, 52 through 56, 58 through
           9   67 and 69 through 73 hereinabove as though fully restated at this point.
         10        75. This Court has jurisdiction over this action under 28 U.S.C. 1332, as
         11    there is diversity of citizenship between the parties, and the amount in
         12    controversy exceeds the sum of $75,000, exclusive of interest and costs. This
         13    Court also has supplemental jurisdiction over this Claim pursuant to 28 U.S.C.
         14    1367 because the claims arising under federal law and state law are factually
         15    interdependent and transactionally related. Venue is proper in this District
         16    under 28 U.S.C. 1391.
         17        76. Prior to the interference by Defendants, and each of them, Plaintiff and
         18    Plaintiff’s licensees had the exclusive right to market and sell to the general
         19    public, musicians and others in the music industry (1) musical instruments; (2)
         20    electronic pianos; and (3) computer software for processing digital music files,
         21    sound cards in the nature of pre-recorded computer software for generating
         22    sounds, and computer software for generating sounds. Plaintiff, either directly
         23    or indirectly through Plaintiff’s licensees, had viable prospects to sell products
         24    featuring the Rhodes trademark to the general public, musicians and others in
         25    the music industry. Plaintiff economically benefited from this relationship.
         26        77. Defendants, and each of them, were aware of this economic
         27    relationship.
         28        78. Defendants, and each of them, conspired to and did intentionally
STRECKER LAW
                                                                                             - 21 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 22 of 47 Page ID #:22



           1   disrupt the relationship between Plaintiff and the general public, musicians and
           2   others in the music industry by engaging in the unlawful, fraudulent and unfair
           3   actions alleged hereinabove, with the intent to harm Plaintiff financially.
           4       79. As a direct and proximate result of the actions of Defendants, and each
           5   of them, Plaintiff has been damaged in an amount that is presently not capable
           6   of being precisely determined, but is subject to proof at trial.
           7       80. Defendants’ wrongful conduct as herein alleged was done intentionally
           8   and was malicious, oppressive and fraudulent in nature. Said Defendants
           9   engaged in the above-described wrongful conduct with the intent to cause injury
         10    to Plaintiff, and with a conscious disregard of the rights of Plaintiff, subjecting
         11    Plaintiff to cruel and unjust hardship, all with the intention of depriving Plaintiff
         12    of property and legal rights, and with the intention of causing Plaintiff injury,
         13    such as to constitute malice, oppression and fraud. Said Defendants acted with
         14    an evil and fraudulent motive and with the intent to vex, injure or annoy
         15    Plaintiff. The actions of said Defendants were reprehensible, despicable,
         16    fraudulent and in blatant violation of law. Said Defendants furthermore acted
         17    with extreme indifference to Plaintiff’s right. Plaintiff is therefore entitled to
         18    recover punitive and exemplary damages from said Defendants, and each of
         19    them.
         20                                         CLAIM 9
         21        (Against all Defendants for Infringement of the Right of Publicity Under
         22                               California Civil Code §3344)
         23        81. Plaintiff incorporates herein by this reference each of the allegations
         24    contained in paragraphs 1 through 33, 42 through 50, 52 through 56, 58 through
         25    67, 69 through 73 and 75 through 80 hereinabove as though fully restated at this
         26    point.
         27        82. This Court has jurisdiction over this action under 28 U.S.C. 1332, as
         28    there is diversity of citizenship between the parties, and the amount in
STRECKER LAW
                                                                                            - 22 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 23 of 47 Page ID #:23



           1   controversy exceeds the sum of $75,000, exclusive of interest and costs. This
           2   Court also has supplemental jurisdiction over this Claim pursuant to 28 U.S.C.
           3   1367 because the claims arising under federal law and state law are factually
           4   interdependent and transactionally related. Venue is proper in this District
           5   under 28 U.S.C. 1391.
           6       83. “Rhodes” is not only a federally registered trademark, but it is also the
           7   name of Harold B. Rhodes, and it is commonly known in the music industry to
           8   refer to Harold B. Rhodes. Plaintiff has at all times mentioned herein owned all
           9   rights of publicity in the name of Harold B. Rhodes, including statutory rights of
         10    publicity under California Civil Code §§3344 and 3344.1 and common law
         11    rights of publicity.
         12        84. Defendants, and each of them, knowingly used the name “Rhodes” and
         13    confusingly similar variants for purposes of advertising, selling and soliciting
         14    purchases of their products, merchandise, goods and services, without the
         15    consent of Plaintiff. There was a direct connection between the use by
         16    Defendants, and each of them, of the name “Rhodes” and Defendants’
         17    commercial purpose.
         18        85. As a direct and proximate result of Defendants’ use of the name of
         19    Harold B. Rhodes, Plaintiff suffered damages in an amount to be determined at
         20    trial but in excess of the minimum jurisdiction of this Court. Harold B. Rhodes’
         21    name is associated with an analog sound/instrument, and the right of publicity in
         22    that name is damaged by the use of that name to identify inferior digital
         23    products with lack of quality control.
         24        86. Defendants’ actions in infringing Plaintiff’s statutory rights of publicity
         25    in the name of Harold B. Rhodes under California Civil Code §3344 have been
         26    willful. Defendants willfully intended to trade on the recognition of the Rhodes
         27    name. Defendants’ wrongful conduct as herein alleged was done intentionally
         28    and was malicious, oppressive and fraudulent in nature. Said Defendants
STRECKER LAW
                                                                                           - 23 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 24 of 47 Page ID #:24



           1   engaged in the above-described wrongful conduct with the intent to cause injury
           2   to Plaintiff, and with a conscious disregard of the rights of Plaintiff, subjecting
           3   Plaintiff to cruel and unjust hardship, all with the intention of depriving Plaintiff
           4   of property and legal rights, and with the intention of causing Plaintiff injury,
           5   such as to constitute malice, oppression and fraud. Said Defendants acted with
           6   an evil and fraudulent motive and with the intent to vex, injure or annoy
           7   Plaintiff. The actions of said Defendants were reprehensible, despicable,
           8   fraudulent and in blatant violation of law. Said Defendants furthermore acted
           9   with extreme indifference to Plaintiff’s rights. Plaintiff is therefore entitled to
         10    recover punitive and exemplary damages from said Defendants, and each of
         11    them. Plaintiff has no adequate remedy at law.
         12                                        CLAIM 10
         13        (Against all Defendants for Infringement of the Right of Publicity Under
         14                              California Civil Code §3344.1)
         15        87. Plaintiff incorporates herein by this reference each of the allegations
         16    contained in paragraphs 1 through 33, 42 through 50, 52 through 56, 58 through
         17    67, 69 through 73 and 75 through 80 hereinabove as though fully restated at this
         18    point.
         19        88. This Court has jurisdiction over this action under 28 U.S.C. 1332, as
         20    there is diversity of citizenship between the parties, and the amount in
         21    controversy exceeds the sum of $75,000, exclusive of interest and costs. This
         22    Court also has supplemental jurisdiction over this Claim pursuant to 28 U.S.C.
         23    1367 because the claims arising under federal law and state law are factually
         24    interdependent and transactionally related. Venue is proper in this District
         25    under 28 U.S.C. 1391.
         26        89. “Rhodes” is not only a federally registered trademark, but it is also the
         27    name of Harold B. Rhodes, and it is commonly known in the music industry to
         28    refer to Harold B. Rhodes, who is a deceased personality. Plaintiff has at all
STRECKER LAW
                                                                                            - 24 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 25 of 47 Page ID #:25



           1   times mentioned herein owned all rights of publicity in the name of Harold B.
           2   Rhodes, including statutory rights of publicity under California Civil Code
           3   §§3344 and 3344.1 and common law rights of publicity.
           4       90. Defendants, and each of them, knowingly used the name “Rhodes” and
           5   confusingly similar variants for purposes of advertising, selling and soliciting
           6   purchases of their products, merchandise, goods and services, without the
           7   consent of Plaintiff. There was a direct connection between the use by
           8   Defendants, and each of them, of the name “Rhodes” and Defendants’
           9   commercial purpose.
         10        91. As a direct and proximate result of Defendants’ use of the name of
         11    Harold B. Rhodes, Plaintiff suffered damages in an amount to be determined at
         12    trial but in excess of the minimum jurisdiction of this Court. Harold B. Rhodes’
         13    name is associated with an analog sound/instrument, and the right of publicity in
         14    that name is damaged by the use of that name to identify inferior digital
         15    reproduction.
         16        92. Defendants’ actions in infringing Plaintiff’s statutory rights of publicity
         17    in the name of Harold B. Rhodes under California Civil Code §3344.1 have
         18    been willful. Defendants willfully intended to trade on the recognition of the
         19    Rhodes name. Defendants’ wrongful conduct as herein alleged was done
         20    intentionally and was malicious, oppressive and fraudulent in nature. Said
         21    Defendants engaged in the above-described wrongful conduct with the intent to
         22    cause injury to Plaintiff, and with a conscious disregard of the rights of Plaintiff,
         23    subjecting Plaintiff to cruel and unjust hardship, all with the intention of
         24    depriving Plaintiff of property and legal rights, and with the intention of causing
         25    Plaintiff injury, such as to constitute malice, oppression and fraud. Said
         26    Defendants acted with an evil and fraudulent motive and with the intent to vex,
         27    injure or annoy Plaintiff. The actions of said Defendants were reprehensible,
         28    despicable, fraudulent and in blatant violation of law. Said Defendants
STRECKER LAW
                                                                                            - 25 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 26 of 47 Page ID #:26



           1   furthermore acted with extreme indifference to Plaintiff’s rights. Plaintiff is
           2   therefore entitled to recover punitive and exemplary damages from said
           3   Defendants, and each of them. Plaintiff has no adequate remedy at law.
           4                                       CLAIM 11
           5     (Against all Defendants for Commercial Misappropriation of Common Law
           6                        Right of Publicity Under California Law)
           7        93. Plaintiff incorporates herein by this reference each of the allegations
           8   contained in paragraphs 1 through 33, 42 through 50, 52 through 56, 58 through
           9   67, 69 through 73, 75 through 80 and 82 through 86 hereinabove as though fully
         10    restated at this point.
         11         94. This Court has jurisdiction over this action under 28 U.S.C. 1332, as
         12    there is diversity of citizenship between the parties, and the amount in
         13    controversy exceeds the sum of $75,000, exclusive of interest and costs. This
         14    Court also has supplemental jurisdiction over this Claim pursuant to 28 U.S.C.
         15    1367 because the claims arising under federal law and state law are factually
         16    interdependent and transactionally related. Venue is proper in this District
         17    under 28 U.S.C. 1391.
         18         95. Defendants, and each of them, used the name and identity of Harold B.
         19    Rhodes as to which Plaintiff owned the exclusive right. Defendants, and each of
         20    them, appropriated said name and identity to the commercial advantage of
         21    Defendants, and each of them. Plaintiff never consented to Defendants’ use of
         22    said name and identity.
         23         96. As a direct and proximate result of Defendants’ use of the name and
         24    identity of Harold B. Rhodes, Plaintiff suffered damages in an amount to be
         25    determined at trial but in excess of the minimum jurisdiction of this Court.
         26         97. Defendants’ actions in misappropriating Plaintiff’s common law rights
         27    of publicity in the name and identity of Harold B. Rhodes have been willful.
         28    Defendants willfully intended to trade on the recognition of the Rhodes name
STRECKER LAW
                                                                                           - 26 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 27 of 47 Page ID #:27



           1   and identity. Defendants’ wrongful conduct as herein alleged was done
           2   intentionally and was malicious, oppressive and fraudulent in nature. Said
           3   Defendants engaged in the above-described wrongful conduct with the intent to
           4   cause injury to Plaintiff, and with a conscious disregard of the rights of Plaintiff,
           5   subjecting Plaintiff to cruel and unjust hardship, all with the intention of
           6   depriving Plaintiff of property and legal rights, and with the intention of causing
           7   Plaintiff injury, such as to constitute malice, oppression and fraud. Said
           8   Defendants acted with an evil and fraudulent motive and with the intent to vex,
           9   injure or annoy Plaintiff. The actions of said Defendants were reprehensible,
         10    despicable, fraudulent and in blatant violation of law. Said Defendants
         11    furthermore acted with extreme indifference to Plaintiff’s rights. Plaintiff is
         12    therefore entitled to recover punitive and exemplary damages from said
         13    Defendants, and each of them. Plaintiff has no adequate remedy at law.
         14                                PRAYER FOR RELIEF
         15    As to Claim One
         16        1. That Defendants, their agents, servants, employees, attorneys,
         17    representatives, successors and assigns and all persons, firms, partnerships,
         18    limited liability companies or corporations in active concert or participation with
         19    Defendants be enjoined and restrained permanently from:
         20        (a) directly or indirectly infringing the Rhodes mark in any manner,
         21    including but not limited to engaging in services or distributing, advertising,
         22    selling or offering for sale or distribution any goods or services which infringe
         23    the Rhodes mark, and specifically:
         24              (i) using in any way the Rhodes mark or any name or mark similar
         25    thereto, or any reproduction, counterfeit, copy or colorable imitation of the
         26    Rhodes mark, alone or in combination with other words, names, styles, titles or
         27    marks, in connection with Defendants’ goods or services, or the advertisement,
         28    sale, offer for sale or distribution of any goods or services which infringe the
STRECKER LAW
                                                                                            - 27 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 28 of 47 Page ID #:28



           1   Rhodes mark;
           2             (ii) applying the Rhodes mark or any name or mark similar thereto, or
           3   any reproduction, counterfeit, copy or colorable imitation of the Rhodes mark to
           4   any product, advertisement, packaging, document or thing used in connection
           5   with Defendants’ goods or services;
           6       (b) using any mark, trade name, logo or design that tends falsely to
           7   represent, or is likely to confuse, mislead, or deceive purchasers, Defendants’
           8   customers, or members of the public, that goods or services offered by
           9   Defendants originate from Plaintiff, or that said goods or services have been
         10    sponsored, approved, or licensed by or associated with Plaintiff or are in some
         11    way connected or affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         12        (c) engaging in any conduct that tends falsely to represent that, or is likely
         13    to confuse, mislead, or deceive purchasers, customers or members of the public
         14    to believe that the actions of Defendants have been sponsored, approved, or
         15    licensed by or associated with Plaintiff or are in some way connected or
         16    affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         17        (d) affixing, applying, annexing or using in connection with Defendants’
         18    goods or services, a false description or representation, including words or other
         19    symbols, tending to falsely describe or represent such goods and services as
         20    being those offered or sold by Plaintiff;
         21        (e) holding themselves out as the owners of, or otherwise authorized to use
         22    the name and mark “Rhodes” or any similar mark in commerce;
         23        (f) performing any actions or using any words, names, styles, titles or marks
         24    which are likely to cause confusion, to cause mistake or to deceive, or to
         25    otherwise mislead the trade or public into believing that Plaintiff and
         26    Defendants are one and the same or are in some way connected, or that Plaintiff
         27    are a sponsor of Defendants, or that Defendants are in some manner affiliated or
         28    associated with or under the supervision or control of Plaintiff, or that the
STRECKER LAW
                                                                                           - 28 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 29 of 47 Page ID #:29



           1   services of Defendants originate with Plaintiff or are conducted or offered with
           2   the approval, consent or authorization, or under the supervision of Plaintiff, or
           3   are likely in any way to lead the trade or the public to associate Defendants with
           4   Plaintiff;
           5        (g) using any words, names, styles, titles or marks which create a likelihood
           6   of injury to the business reputation of Plaintiff, or a likelihood of dilution of
           7   Plaintiff's mark “Rhodes” and the goodwill associated therewith;
           8        (h) otherwise competing unfairly with Plaintiff in any manner; and
           9        (i) diluting and infringing the aforementioned trademarks and damaging
         10    Plaintiff’s goodwill, reputation and business.
         11         2. That Defendants be required to deliver for destruction to Plaintiff’s
         12    counsel all copies and reproductions in Defendants’ possession or under their
         13    control of any goods or promotional or advertising material, and any other
         14    unauthorized items which reproduce, copy, counterfeit, imitate, bear or use the
         15    Rhodes mark;
         16         3. That Defendants be required to pay to Plaintiff compensatory damages
         17    (including without limitation loss of earnings, damage to business reputation,
         18    diminishment of value of trademark, lost royalties and license fees, and costs
         19    and expenses incurred) for the injuries sustained by Plaintiff in consequence of
         20    the acts herein complained of, in the amount of $20 million or such other
         21    amount as the Court may award, and that such damages be trebled pursuant to
         22    15 U.S.C. §1117(a) and (b), and other applicable law;
         23         4. That Defendants, and each of them, be required to account for and to pay
         24    to Plaintiff all of Defendants’ gains, profits and advantages derived by them
         25    from the activities herein complained of, and that such award of profits be
         26    trebled pursuant to 15 U.S.C. §1117(a) and (b), and other applicable law;
         27         5. That Plaintiff recover from Defendants, and each of them, damages
         28    and/or profits calculated at the baseline rate of a reasonable royalty, and that
STRECKER LAW
                                                                                             - 29 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 30 of 47 Page ID #:30



           1   such amounts be trebled pursuant to 15 U.S.C. §1117(a) and (b), and other
           2   applicable law;
           3       6. That Plaintiff recover from Defendants, and each of them, Plaintiff’s
           4   costs of this action and reasonable attorneys’ fees; and
           5       7. That Plaintiff recover from Defendants, and each of them, punitive and
           6   exemplary damages in the amount of $20 million or such other amount as the
           7   Court may award.
           8   As to Claim Two
           9       1. That Defendants, their agents, servants, employees, attorneys,
         10    representatives, successors and assigns and all persons, firms, partnerships,
         11    limited liability companies or corporations in active concert or participation with
         12    Defendants be enjoined and restrained permanently from:
         13        (a) directly or indirectly infringing the Rhodes mark in any manner,
         14    including but not limited to engaging in services or distributing, advertising,
         15    selling or offering for sale or distribution any goods or services which infringe
         16    the Rhodes mark, and specifically:
         17              (i) using in any way the Rhodes mark or any name or mark similar
         18    thereto, or any reproduction, counterfeit, copy or colorable imitation of the
         19    Rhodes mark, alone or in combination with other words, names, styles, titles or
         20    marks, in connection with Defendants’ goods or services, or the advertisement,
         21    sale, offer for sale or distribution of any goods or services which infringe the
         22    Rhodes mark;
         23              (ii) applying the Rhodes mark or any name or mark similar thereto, or
         24    any reproduction, counterfeit, copy or colorable imitation of the Rhodes mark to
         25    any product, advertisement, packaging, document or thing used in connection
         26    with Defendants’ goods or services;
         27        (b) using any mark, trade name, logo or design that tends falsely to
         28    represent, or is likely to confuse, mislead, or deceive purchasers, Defendants’
STRECKER LAW
                                                                                           - 30 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 31 of 47 Page ID #:31



           1   customers, or members of the public, that goods or services offered by
           2   Defendants originate from Plaintiff, or that said goods or services have been
           3   sponsored, approved, or licensed by or associated with Plaintiff or are in some
           4   way connected or affiliated with Plaintiff or sponsored or licensed by Plaintiff;
           5        (c) engaging in any conduct that tends falsely to represent that, or is likely
           6   to confuse, mislead, or deceive purchasers, customers or members of the public
           7   to believe that the actions of Defendants have been sponsored, approved, or
           8   licensed by or associated with Plaintiff or are in some way connected or
           9   affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         10         (d) affixing, applying, annexing or using in connection with Defendants’
         11    goods or services, a false description or representation, including words or other
         12    symbols, tending to falsely describe or represent such goods and services as
         13    being those offered or sold by Plaintiff;
         14         (e) holding themselves out as the owners of, or otherwise authorized to use
         15    the name and mark “Rhodes” or any similar mark in commerce;
         16         (f) performing any actions or using any words, names, styles, titles or marks
         17    which are likely to cause confusion, to cause mistake or to deceive, or to
         18    otherwise mislead the trade or public into believing that Plaintiff and
         19    Defendants are one and the same or are in some way connected, or that Plaintiff
         20    is a sponsor of Defendants, or that Defendants are in some manner affiliated or
         21    associated with or under the supervision or control of Plaintiff, or that the
         22    services of Defendants originate with Plaintiff or are conducted or offered with
         23    the approval, consent or authorization, or under the supervision of Plaintiff, or
         24    are likely in any way to lead the trade or the public to associate Defendants with
         25    Plaintiff;
         26         (g) using any words, names, styles, titles or marks which create a likelihood
         27    of injury to the business reputation of Plaintiff, or a likelihood of dilution of
         28    Plaintiff's mark “Rhodes” and the goodwill associated therewith;
STRECKER LAW
                                                                                             - 31 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 32 of 47 Page ID #:32



           1       (h) otherwise competing unfairly with Plaintiff in any manner; and
           2       (i) diluting and infringing the aforementioned trademarks and damaging
           3   Plaintiff’s goodwill, reputation and business.
           4       2. That Defendants be required to deliver for destruction to Plaintiff’s
           5   counsel all copies and reproductions in Defendants’ possession or under their
           6   control of any goods or promotional or advertising material, and any other
           7   unauthorized items which reproduce, copy, counterfeit, imitate, bear or use the
           8   Rhodes mark;
           9       3. That Defendants be required to pay to Plaintiff compensatory damages
         10    (including without limitation loss of earnings, damage to business reputation,
         11    diminishment of value of trademark, lost royalties and license fees, and costs
         12    and expenses incurred) for the injuries sustained by Plaintiff in consequence of
         13    the acts herein complained of in the amount of $20 million or such other amount
         14    as the Court may award, and that such damages be trebled pursuant to 15 U.S.C.
         15    §1117(a) and (b), and other applicable law;
         16        4. That Defendants, and each of them, be required to account for and to pay
         17    to Plaintiff all of Defendants’ gains, profits and advantages derived by them
         18    from the activities herein complained of, and that such award of profits be
         19    trebled pursuant to 15 U.S.C. §1117(a) and (b), and other applicable law;
         20        5. That Plaintiff recover from Defendants, and each of them, damages
         21    and/or profits calculated at the baseline rate of a reasonable royalty, and that
         22    such amounts be trebled pursuant to 15 U.S.C. §1117(a) and (b), and other
         23    applicable law;
         24        6. That Plaintiff recover from Defendants, and each of them, Plaintiff’s
         25    costs of this action and reasonable attorneys’ fees; and
         26        7. That Plaintiff recover from Defendants, and each of them, punitive and
         27    exemplary damages in the amount of $20 million or such other amount as the
         28    Court may award.
STRECKER LAW
                                                                                           - 32 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 33 of 47 Page ID #:33



           1   As to Claim Three
           2       1. That Defendants, their agents, servants, employees, attorneys,
           3   representatives, successors and assigns and all persons, firms, partnerships,
           4   limited liability companies or corporations in active concert or participation with
           5   Defendants be enjoined and restrained permanently from:
           6       (a) directly or indirectly infringing the Rhodes mark in any manner,
           7   including but not limited to engaging in services or distributing, advertising,
           8   selling or offering for sale or distribution any goods or services which infringe
           9   the Rhodes mark, and specifically:
         10              (i) using in any way the Rhodes mark or any name or mark similar
         11    thereto, or any reproduction, counterfeit, copy or colorable imitation of the
         12    Rhodes mark, alone or in combination with other words, names, styles, titles or
         13    marks, in connection with Defendants’ goods or services, or the advertisement,
         14    sale, offer for sale or distribution of any goods or services which infringe the
         15    Rhodes mark;
         16              (ii) applying the Rhodes mark or any name or mark similar thereto, or
         17    any reproduction, counterfeit, copy or colorable imitation of the Rhodes mark to
         18    any product, advertisement, packaging, document or thing used in connection
         19    with Defendants’ goods or services;
         20        (b) using any mark, trade name, logo or design that tends falsely to
         21    represent, or is likely to confuse, mislead, or deceive purchasers, Defendants’
         22    customers, or members of the public, that goods or services offered by
         23    Defendants originate from Plaintiff, or that said goods or services have been
         24    sponsored, approved, or licensed by or associated with Plaintiff or are in some
         25    way connected or affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         26        (c) engaging in any conduct that tends falsely to represent that, or is likely
         27    to confuse, mislead, or deceive purchasers, customers or members of the public
         28    to believe that the actions of Defendants have been sponsored, approved, or
STRECKER LAW
                                                                                           - 33 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 34 of 47 Page ID #:34



           1   licensed by or associated with Plaintiff or are in some way connected or
           2   affiliated with Plaintiff or sponsored or licensed by Plaintiff;
           3        (d) affixing, applying, annexing or using in connection with Defendants’
           4   goods or services, a false description or representation, including words or other
           5   symbols, tending to falsely describe or represent such goods and services as
           6   being those offered or sold by Plaintiff;
           7        (e) holding themselves out as the owners of, or otherwise authorized to use
           8   the name and mark “Rhodes” or any similar mark in commerce;
           9        (f) performing any actions or using any words, names, styles, titles or marks
         10    which are likely to cause confusion, to cause mistake or to deceive, or to
         11    otherwise mislead the trade or public into believing that Plaintiff and
         12    Defendants are one and the same or are in some way connected, or that Plaintiff
         13    are a sponsor of Defendants, or that Defendants are in some manner affiliated or
         14    associated with or under the supervision or control of Plaintiff, or that the
         15    services of Defendants originate with Plaintiff or are conducted or offered with
         16    the approval, consent or authorization, or under the supervision of Plaintiff, or
         17    are likely in any way to lead the trade or the public to associate Defendants with
         18    Plaintiff;
         19         (g) using any words, names, styles, titles or marks which create a likelihood
         20    of injury to the business reputation of Plaintiff, or a likelihood of dilution of
         21    Plaintiff's mark “Rhodes” and the goodwill associated therewith;
         22         (h) otherwise competing unfairly with Plaintiff in any manner; and
         23         (i) diluting and infringing the aforementioned trademarks and damaging
         24    Plaintiff’s goodwill, reputation and business.
         25         2. That Defendants be required to deliver for destruction to Plaintiff’s
         26    counsel all copies and reproductions in Defendants’ possession or under their
         27    control of any goods or promotional or advertising material, and any other
         28    unauthorized items which reproduce, copy, counterfeit, imitate, bear or use the
STRECKER LAW
                                                                                             - 34 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 35 of 47 Page ID #:35



           1   Rhodes mark;
           2       3. That Defendants be required to pay to Plaintiff compensatory damages
           3   (including without limitation loss of earnings, damage to business reputation,
           4   diminishment of value of trademark, lost royalties and license fees, and costs
           5   and expenses incurred) for the injuries sustained by Plaintiff in consequence of
           6   the acts herein complained of in the amount of $20 million or such other amount
           7   as the Court may award, and that such damages be trebled pursuant to 15 U.S.C.
           8   §1117(a) and (b), and other applicable law;
           9       4. That Defendants, and each of them, be required to account for and to pay
         10    to Plaintiff all of Defendants’ gains, profits and advantages derived by them
         11    from the activities herein complained of, and that such award of profits be
         12    trebled pursuant to 15 U.S.C. §1117(a) and (b), and other applicable law;
         13        5. That Plaintiff recover from Defendants, and each of them, damages
         14    and/or profits calculated at the baseline rate of a reasonable royalty, and that
         15    such amounts be trebled pursuant to 15 U.S.C. §1117(a) and (b), and other
         16    applicable law.
         17        6. That Plaintiff recover from Defendants, and each of them, their costs of
         18    this action and reasonable attorneys’ fees; and
         19        7. That Plaintiff recover from Defendants, and each of them, punitive and
         20    exemplary damages in the amount of $20 million or such other amount as the
         21    Court may award.
         22    As to Claim Four
         23        1. That Defendants, their agents, servants, employees, attorneys,
         24    representatives, successors and assigns and all persons, firms, partnerships,
         25    limited liability companies or corporations in active concert or participation with
         26    Defendants be enjoined and restrained permanently from:
         27        (a) directly or indirectly infringing the Rhodes mark in any manner,
         28    including but not limited to engaging in services or distributing, advertising,
STRECKER LAW
                                                                                           - 35 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 36 of 47 Page ID #:36



           1   selling or offering for sale or distribution any goods or services which infringe
           2   the Rhodes mark, and specifically:
           3             (i) using in any way the Rhodes mark or any name or mark similar
           4   thereto, or any reproduction, counterfeit, copy or colorable imitation of the
           5   Rhodes mark, alone or in combination with other words, names, styles, titles or
           6   marks, in connection with Defendants’ goods or services, or the advertisement,
           7   sale, offer for sale or distribution of any goods or services which infringe the
           8   Rhodes mark;
           9             (ii) applying the Rhodes mark or any name or mark similar thereto, or
         10    any reproduction, counterfeit, copy or colorable imitation of the Rhodes mark to
         11    any product, advertisement, packaging, document or thing used in connection
         12    with Defendants’ goods or services;
         13        (b) using any mark, trade name, logo or design that tends falsely to
         14    represent, or is likely to confuse, mislead, or deceive purchasers, Defendants’
         15    customers, or members of the public, that goods or services offered by
         16    Defendants originate from Plaintiff, or that said goods or services have been
         17    sponsored, approved, or licensed by or associated with Plaintiff or are in some
         18    way connected or affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         19        (c) engaging in any conduct that tends falsely to represent that, or is likely
         20    to confuse, mislead, or deceive purchasers, customers or members of the public
         21    to believe that the actions of Defendants have been sponsored, approved, or
         22    licensed by or associated with Plaintiff or are in some way connected or
         23    affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         24        (d) affixing, applying, annexing or using in connection with Defendants’
         25    goods or services, a false description or representation, including words or other
         26    symbols, tending to falsely describe or represent such goods and services as
         27    being those offered or sold by Plaintiff;
         28        (e) holding themselves out as the owners of, or otherwise authorized to use
STRECKER LAW
                                                                                           - 36 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 37 of 47 Page ID #:37



           1   the name and mark “Rhodes” or any similar mark in commerce;
           2        (f) performing any actions or using any words, names, styles, titles or marks
           3   which are likely to cause confusion, to cause mistake or to deceive, or to
           4   otherwise mislead the trade or public into believing that Plaintiff and
           5   Defendants are one and the same or are in some way connected, or that Plaintiff
           6   are a sponsor of Defendants, or that Defendants are in some manner affiliated or
           7   associated with or under the supervision or control of Plaintiff, or that the
           8   services of Defendants originate with Plaintiff or are conducted or offered with
           9   the approval, consent or authorization, or under the supervision of Plaintiff, or
         10    are likely in any way to lead the trade or the public to associate Defendants with
         11    Plaintiff;
         12         (g) using any words, names, styles, titles or marks which create a likelihood
         13    of injury to the business reputation of Plaintiff, or a likelihood of dilution of
         14    Plaintiff's mark “Rhodes” and the goodwill associated therewith;
         15         (h) otherwise competing unfairly with Plaintiff in any manner; and
         16         (i) diluting and infringing the aforementioned trademarks and damaging
         17    Plaintiff’s goodwill, reputation and business.
         18         2. That Defendants be required to deliver for destruction to Plaintiff’s
         19    counsel all copies and reproductions in Defendants’ possession or under their
         20    control of any goods or promotional or advertising material, and any other
         21    unauthorized items which reproduce, copy, counterfeit, imitate, bear or use the
         22    Rhodes mark;
         23         3. That Defendants be required to pay to Plaintiff compensatory damages
         24    (including without limitation loss of earnings, damage to business reputation,
         25    diminishment of value of trademark, lost royalties and license fees, and costs
         26    and expenses incurred) for the injuries sustained by Plaintiff in consequence of
         27    the acts herein complained of in the amount of $20 million or such other amount
         28    as the Court may award, and that such damages be trebled pursuant to 15 U.S.C.
STRECKER LAW
                                                                                             - 37 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 38 of 47 Page ID #:38



           1   §1117(a) and (b), and other applicable law;
           2       4. That Defendants, and each of them, be required to account for and to pay
           3   to Plaintiff all of Defendants’ gains, profits and advantages derived by them
           4   from the activities herein complained of, and that such award of profits be
           5   trebled pursuant to 15 U.S.C. §1117(a) and (b), and other applicable law;
           6       5. That Plaintiff recover from Defendants, and each of them, damages
           7   and/or profits calculated at the baseline rate of a reasonable royalty, and that
           8   such amounts be trebled pursuant to 15 U.S.C. §1117(a) and (b), and other
           9   applicable law.
         10        6. That Plaintiff recover from Defendants, and each of them, Plaintiff’s
         11    costs of this action and reasonable attorneys’ fees; and
         12        7. That Plaintiff recovers from Defendants, and each of them, punitive and
         13    exemplary damages in the amount of $20 million or such other amount as the
         14    Court may award.
         15    As to Claim Five
         16        1. For compensatory damages (including without limitation loss of
         17    earnings, damage to business reputation, diminishment of value of trademark,
         18    lost royalties and license fees, and costs and expenses incurred) in the amount of
         19    $20 million or such other amount as the Court may award, including general and
         20    special damages;
         21        2. For punitive and exemplary damages in the amount of $20 million or
         22    such other amount as the Court may award; and
         23        3. For costs of this action and any attorneys’ fees to which Plaintiff may be
         24    entitled.
         25    As to Claim Six
         26        1. That Defendants, their agents, servants, employees, attorneys,
         27    representatives, successors and assigns and all persons, firms, partnerships,
         28    limited liability companies or corporations in active concert or participation with
STRECKER LAW
                                                                                           - 38 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 39 of 47 Page ID #:39



           1   Defendants be enjoined and restrained permanently from:
           2       (a) directly or indirectly infringing the Rhodes mark in any manner,
           3   including but not limited to engaging in services or distributing, advertising,
           4   selling or offering for sale or distribution any goods or services which infringe
           5   the Rhodes mark, and specifically:
           6             (i) using in any way the Rhodes mark or any name or mark similar
           7   thereto, or any reproduction, counterfeit, copy or colorable imitation of the
           8   Rhodes mark, alone or in combination with other words, names, styles, titles or
           9   marks, in connection with Defendants’ goods or services, or the advertisement,
         10    sale, offer for sale or distribution of any goods or services which infringe the
         11    Rhodes mark;
         12              (ii) applying the Rhodes mark or any name or mark similar thereto, or
         13    any reproduction, counterfeit, copy or colorable imitation of the Rhodes mark to
         14    any product, advertisement, packaging, document or thing used in connection
         15    with Defendants’ goods or services;
         16        (b) using any mark, trade name, logo or design that tends falsely to
         17    represent, or is likely to confuse, mislead, or deceive purchasers, Defendants’
         18    customers, or members of the public, that goods or services offered by
         19    Defendants originate from Plaintiff, or that said goods or services have been
         20    sponsored, approved, or licensed by or associated with Plaintiff or are in some
         21    way connected or affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         22        (c) engaging in any conduct that tends falsely to represent that, or is likely
         23    to confuse, mislead, or deceive purchasers, customers or members of the public
         24    to believe that the actions of Defendants have been sponsored, approved, or
         25    licensed by or associated with Plaintiff or are in some way connected or
         26    affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         27        (d) affixing, applying, annexing or using in connection with Defendants’
         28    goods or services, a false description or representation, including words or other
STRECKER LAW
                                                                                           - 39 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 40 of 47 Page ID #:40



           1   symbols, tending to falsely describe or represent such goods and services as
           2   being those offered or sold by Plaintiff;
           3        (e) holding themselves out as the owners of, or otherwise authorized to use
           4   the name and mark “Rhodes” or any similar mark in commerce;
           5        (f) performing any actions or using any words, names, styles, titles or marks
           6   which are likely to cause confusion, to cause mistake or to deceive, or to
           7   otherwise mislead the trade or public into believing that Plaintiff and
           8   Defendants are one and the same or are in some way connected, or that Plaintiff
           9   are a sponsor of Defendants, or that Defendants are in some manner affiliated or
         10    associated with or under the supervision or control of Plaintiff, or that the
         11    services of Defendants originate with Plaintiff or are conducted or offered with
         12    the approval, consent or authorization, or under the supervision of Plaintiff, or
         13    are likely in any way to lead the trade or the public to associate Defendants with
         14    Plaintiff;
         15         (g) using any words, names, styles, titles or marks which create a likelihood
         16    of injury to the business reputation of Plaintiff, or a likelihood of dilution of
         17    Plaintiff's mark “Rhodes” and the goodwill associated therewith;
         18         (h) otherwise competing unfairly with Plaintiff in any manner; and
         19         (i) diluting and infringing the aforementioned trademarks and damaging
         20    Plaintiff’s goodwill, reputation and business.
         21         2. That Defendants be required to deliver for destruction to Plaintiff’s
         22    counsel all copies and reproductions in Defendants’ possession or under their
         23    control of any goods or promotional or advertising material, and any other
         24    unauthorized items which reproduce, copy, counterfeit, imitate, bear or use the
         25    Rhodes mark;
         26         3. That Defendants be required to pay to Plaintiff compensatory damages
         27    (including without limitation loss of earnings, damage to business reputation,
         28    diminishment of value of trademark, lost royalties and license fees, and costs
STRECKER LAW
                                                                                             - 40 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 41 of 47 Page ID #:41



           1   and expenses incurred) for the injuries sustained by Plaintiff in consequence of
           2   the acts herein complained of in the amount of $20 million or such other amount
           3   as the Court may award, and that such damages be trebled pursuant to California
           4   Business and Professions Code §14245, §14247 and §14250, and other
           5   applicable law;
           6       4. That Defendants, and each of them, be required to account for and to pay
           7   to Plaintiff all of Defendants’ gains, profits and advantages derived by them
           8   from the activities herein complained of, and that such award of profits be
           9   trebled pursuant to California Business and Professions Code §14245, §14247
         10    and §14250, and other applicable law;
         11        5. That Plaintiff recover from Defendants, and each of them, damages
         12    and/or profits calculated at the baseline rate of a reasonable royalty, and that
         13    such amounts be trebled pursuant to California Business and Professions Code
         14    §14245, §14247 and §14250, and other applicable law.
         15        6. That Plaintiff recover from Defendants, and each of them, their costs of
         16    this action and reasonable attorneys’ fees; and
         17        7. That Plaintiff recover from Defendants, and each of them, punitive and
         18    exemplary damages in the amount of $20 million or such other amount as the
         19    Court may award.
         20    As to Claim Seven
         21        1. That Defendants, their agents, servants, employees, attorneys,
         22    representatives, successors and assigns and all persons, firms, partnerships,
         23    limited liability companies or corporations in active concert or participation with
         24    Defendants be enjoined and restrained permanently from:
         25        (a) directly or indirectly infringing the Rhodes mark in any manner,
         26    including but not limited to engaging in services or distributing, advertising,
         27    selling or offering for sale or distribution any goods or services which infringe
         28    the Rhodes mark, and specifically:
STRECKER LAW
                                                                                           - 41 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 42 of 47 Page ID #:42



           1             (i) using in any way the Rhodes mark or any name or mark similar
           2   thereto, or any reproduction, counterfeit, copy or colorable imitation of the
           3   Rhodes mark, alone or in combination with other words, names, styles, titles or
           4   marks, in connection with Defendants’ goods or services, or the advertisement,
           5   sale, offer for sale or distribution of any goods or services which infringe the
           6   Rhodes mark;
           7             (ii) applying the Rhodes mark or any name or mark similar thereto, or
           8   any reproduction, counterfeit, copy or colorable imitation of the Rhodes mark to
           9   any product, advertisement, packaging, document or thing used in connection
         10    with Defendants’ goods or services;
         11        (b) using any mark, trade name, logo or design that tends falsely to
         12    represent, or is likely to confuse, mislead, or deceive purchasers, Defendants’
         13    customers, or members of the public, that goods or services offered by
         14    Defendants originate from Plaintiff, or that said goods or services have been
         15    sponsored, approved, or licensed by or associated with Plaintiff or are in some
         16    way connected or affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         17        (c) engaging in any conduct that tends falsely to represent that, or is likely
         18    to confuse, mislead, or deceive purchasers, customers or members of the public
         19    to believe that the actions of Defendants have been sponsored, approved, or
         20    licensed by or associated with Plaintiff or are in some way connected or
         21    affiliated with Plaintiff or sponsored or licensed by Plaintiff;
         22        (d) affixing, applying, annexing or using in connection with Defendants’
         23    goods or services, a false description or representation, including words or other
         24    symbols, tending to falsely describe or represent such goods and services as
         25    being those offered or sold by Plaintiff;
         26        (e) holding themselves out as the owners of, or otherwise authorized to use
         27    the name and mark “Rhodes” or any similar mark in commerce;
         28        (f) performing any actions or using any words, names, styles, titles or marks
STRECKER LAW
                                                                                           - 42 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 43 of 47 Page ID #:43



           1   which are likely to cause confusion, to cause mistake or to deceive, or to
           2   otherwise mislead the trade or public into believing that Plaintiff and
           3   Defendants are one and the same or are in some way connected, or that Plaintiff
           4   are a sponsor of Defendants, or that Defendants are in some manner affiliated or
           5   associated with or under the supervision or control of Plaintiff, or that the
           6   services of Defendants originate with Plaintiff or are conducted or offered with
           7   the approval, consent or authorization, or under the supervision of Plaintiff, or
           8   are likely in any way to lead the trade or the public to associate Defendants with
           9   Plaintiff;
         10         (g) using any words, names, styles, titles or marks which create a likelihood
         11    of injury to the business reputation of Plaintiff, or a likelihood of dilution of
         12    Plaintiff's mark “Rhodes” and the goodwill associated therewith;
         13         (h) otherwise competing unfairly with Plaintiff in any manner; and
         14         (i) diluting and infringing the aforementioned trademarks and damaging
         15    Plaintiff’s goodwill, reputation and business.
         16         2. That Defendants be required to deliver for destruction to Plaintiff’s
         17    counsel all copies and reproductions in Defendants’ possession or under their
         18    control of any goods or promotional or advertising material, and any other
         19    unauthorized items which reproduce, copy, counterfeit, imitate, bear or use the
         20    Rhodes mark;
         21         3. That Defendants be required to disgorge to Plaintiff all wrongfully
         22    obtained money, property and profits acquired by Defendants, as well as to
         23    provide full restitution to Plaintiff of all money and property in which Plaintiff
         24    have an ownership interest of which Defendants deprived them; and
         25         4. That Plaintiff recover from Defendants, and each of them, their costs of
         26    this action and reasonable attorneys’ fees.
         27

         28    As to Claim Eight
STRECKER LAW
                                                                                             - 43 -
   OFFICES
                                                                                        COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 44 of 47 Page ID #:44



           1       1. For compensatory damages (including without limitation loss of
           2   earnings, damage to business reputation, diminishment of value of trademark,
           3   lost royalties and license fees, and costs and expenses incurred) in the amount of
           4   $20 million or such other amount as the Court may award, including general and
           5   special damages;
           6       2. For punitive and exemplary damages in the amount of $20 million or
           7   such other amount as the Court may award; and
           8       3. For costs of this action and any attorneys’ fees to which Plaintiff may be
           9   entitled.
         10    As to Claim Nine
         11         1.     For compensatory damages (including without limitation loss of
         12    earnings, damage to business reputation, diminishment of value of right of
         13    publicity, lost royalties and license fees, injury to peace, happiness, and feelings
         14    of Plaintiff, as well as injury to goodwill, professional standing, and future
         15    publicity value. and costs and expenses incurred) in the amount of $20 million
         16    or such other amount as the Court may award, including general and special
         17    damages;
         18         2.     For statutory damages in the amount of the greater of
         19    seven hundred fifty dollars ($750) or the actual damages suffered by Plaintiff as
         20    a result of the unauthorized use of the name of Harold B. Rhodes by
         21    Defendants;
         22         3.     For any profits from the unauthorized use that are attributable to the
         23    use and are not taken into account in computing the actual damages;
         24         4.     For punitive and exemplary damages in the amount of $20 million or
         25    such other amount as the Court may award; and
         26        3. For costs of this action and any attorneys’ fees to which Plaintiff may be
         27    entitled under California Civil Code §3344 or other law.
         28
STRECKER LAW
                                                                                            - 44 -
   OFFICES
                                                                                       COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 45 of 47 Page ID #:45



           1   As to Claim Ten
           2       1.     For compensatory damages (including without limitation loss of
           3   earnings, damage to business reputation, diminishment of value of right of
           4   publicity, lost royalties and license fees, injury to peace, happiness, and feelings
           5   of Plaintiff, as well as injury to goodwill, professional standing, and future
           6   publicity value. and costs and expenses incurred) in the amount of $20 million
           7   or such other amount as the Court may award, including general and special
           8   damages;
           9       2.     For statutory damages in the amount of the greater of
         10    seven hundred fifty dollars ($750) or the actual damages suffered by Plaintiff as
         11    a result of the unauthorized use of the name of Harold B. Rhodes by
         12    Defendants;
         13        3.     For any profits from the unauthorized use that are attributable to the
         14    use and are not taken into account in computing the actual damages;
         15        4.     For punitive and exemplary damages in the amount of $20 million or
         16    such other amount as the Court may award; and
         17        3. For costs of this action and any attorneys’ fees to which Plaintiff may be
         18    entitled under California Civil Code §3344.1 or other law.
         19    As to Claim Eleven
         20        1.     For compensatory damages (including without limitation loss of
         21    earnings, damage to business reputation, diminishment of value of right of
         22    publicity, lost royalties and license fees, injury to peace, happiness, and feelings
         23    of Plaintiff, as well as injury to goodwill, professional standing, and future
         24    publicity value. and costs and expenses incurred) in the amount of $20 million
         25    or such other amount as the Court may award, including general and special
         26    damages;
         27        2.     For any profits from the unauthorized use that are attributable to the
         28    use and are not taken into account in computing the actual damages;
STRECKER LAW
                                                                                           - 45 -
   OFFICES
                                                                                      COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 46 of 47 Page ID #:46



           1        3.     For punitive and exemplary damages in the amount of $20 million or
           2   such other amount as the Court may award; and
           3       3. For costs of this action and any attorneys’ fees to which Plaintiff may be
           4   entitled.
           5   As to All Causes of Action
           6       1. For interest, including without limitation prejudgment interest, as
           7   provided by law; and
           8       2. For such other and further relief as the Court may deem just and proper.
           9   Dated: January 3, 2019                     STRECKER LAW OFFICES
         10

         11                                         By:      /Marc S. Strecker/
                                                          Marc S. Strecker, Esq.
         12                                               marc.strecker@sbcglobal.net
                                                          STRECKER LAW OFFICES
         13                                               2600 Michelson Drive, Suite 1700
                                                          Irvine, California 92612
         14                                               Telephone: (949) 852-3600
                                                          Facsimile: (949) 861-9696
         15                                               Attorneys for Plaintiff JOSEPH A.
                                                          BRANDSTETTER
         16

         17

         18

         19

         20
         21

         22

         23

         24

         25

         26
         27

         28
STRECKER LAW
                                                                                         - 46 -
   OFFICES
                                                                                    COMPLAINT
       Case 2:19-cv-00184-SVW-AS Document 1 Filed 01/09/19 Page 47 of 47 Page ID #:47



           1
                                        DEMAND FOR JURY TRIAL
           2
                   Plaintiff JOSEPH A. BRANDSTETTER hereby demands trial by jury.
           3

           4   Dated: January 3, 2019                 STRECKER LAW OFFICES

           5

           6                                   By:      /Marc S. Strecker/
                                                     Marc S. Strecker, Esq.
           7                                         marc.strecker@sbcglobal.net
                                                     STRECKER LAW OFFICES
           8                                         2600 Michelson Drive, Suite 1700
                                                     Irvine, California 92612
           9                                         Telephone: (949) 852-3600
                                                     Facsimile: (949) 861-9696
         10                                          Attorneys for Plaintiff JOSEPH A.
                                                     BRANDSTETTER
         11

         12

         13

         14

         15

         16

         17

         18

         19

         20
         21

         22

         23

         24

         25

         26
         27

         28
STRECKER LAW
                                                                                  - 47 -
   OFFICES
                                                                             COMPLAINT
